Name: Commission Regulation (EEC) No 2089/92 of 23 July 1992 regarding that the market in peaches is in a state of serious crisis
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 7. 92No L 208/32 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2089/92 of 23 July 1992 regarding that the market in peaches is in a state of serious crisis Whereas this situation has arisen in Spain as from 1 6 July 1992 and in Portugal as from 17 July 1992 for peaches ; whereas it should consequently be recorded that the market in this product is in a state of serious crisis, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 754/92 (2), and in particular Article 19a ( 1 ) thereof, Whereas, under Article 19a (1 ) of Regulation (EEC) No 1035/72, if, for a given product on one of the repre ­ sentative markets referred to in Article 17 (2) of that Regulation, the prices communicated to the Commission pursuant to paragraph 1 of that same Article remain below the buying-in price, plus 5 % of the basic price, for two consecutive market days, the Commission shall without delay record that the market in the product in question is in a state of serious crisis ; Article 1 It is recorded that the market in peaches is in a state of serious crisis. Article 2 This Regulation shall enter into force on 24 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 23.